Citation Nr: 0122587	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  99-17 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1976 to January 1980 
and from July 1997 to March 1998.  He also had active duty 
for training from February 1982 to September 1985 and from 
September 1985 to January 1986.  He had additional periods of 
active duty for training, as well as periods of inactive duty 
training, which are unverified.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran's appeal initially included the issues of service 
connection for hypertension and a left ankle disability.  The 
RO resolved those issues in the veteran's favor in an October 
1999 rating decision.  In an October 1999 statement, the 
veteran indicated his satisfaction with respect to the 
disposition of those issues.  Therefore, the appeals 
concerning those issues are considered withdrawn.  See 
38 C.F.R. § 20.204 (2000).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The evidence does not show that the veteran has current 
bilateral hearing loss disability for VA purposes.  


CONCLUSION OF LAW

Bilateral hearing was not incurred or aggravated during 
active duty service.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001); 38 U.S.C.A. §§ 1110, 1112, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2000); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA has also recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

Review of the claims folder reveals that the RO's actions 
comply with the new statutory and regulatory provisions.  
That is, by way of the December 1998 rating decision, August 
1999 statement of the case, and subsequent supplemental 
statements of the case, the RO provided the veteran and his 
representative with the applicable laws and regulations and 
gave notice as to the evidence needed to substantiate his 
claim.  In addition, the RO has secured service medical 
records, as well as relevant VA treatment records identified 
by the veteran.  He has not authorized VA to secure any 
private medical records.  The RO has also afforded the 
veteran the relevant medical examination.  Finally, the 
veteran has had the opportunity to submit evidence and 
argument in support of his claim, including during a July 
2001 Board hearing.  Therefore, there is no indication that 
the Board's present review of the claim, to include 
consideration of the VCAA and its implementing regulations in 
the first instance, will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Factual Background

Service medical records disclosed several audiology 
examinations.  Pure tone thresholds, in decibels, were as 
noted below.  


DATE 



HERTZ


SPEECH


500
100
0
2000
300
0
400
0
RECOGNITION 
SCORE
1975
RIGHT
10
5
0
---
--
0


LEFT
20
25
15
---
--
0









No date
RIGHT
30
25
25
20
20


LEFT
---
--
10
-----
10
15









5/76
RIGHT
10
10
0
5
5


LEFT
10
10
0
0
0









8/76
RIGHT
25
25
5
10
5


LEFT
25
25
20
10
5









9/76
RIGHT
20
10
10
10
10


LEFT
20
10
10
10
10









4/78
RIGHT
10
20
20
15
10


LEFT
25
35
25
10
15









12/79
RIGHT
30
30
20
10
20


LEFT
30
20
30
20
10


















6/84
RIGHT
10
10
10
10
20


LEFT
10
10
10
15
20









10/89
RIGHT
10
20
10
0
5


LEFT
10
20
0
5
20









9/95
RIGHT
15
20
10
5
15


LEFT
15
15
0
5
20









3/98
RIGHT
30
40
25
15
20


LEFT
25
40
20
20
50


In addition, the veteran's service records reflected service 
occupations including field artillery battery man.  

The veteran submitted a claim for service connection for 
disorders including bilateral hearing loss in May 1998.  In 
connection with that claim, he was afforded a VA audiology 
examination in October 1998.  The veteran described having 
difficulty communicating in noisy situations.  He also 
related that he had in-service noise exposure.  Audiometric 
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
10
10
LEFT
15
20
10
10
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The audiologist stated that testing showed essentially normal 
hearing through 4000 Hertz (Hz) sloping to moderate 
sensorineural loss on the right and severe sensorineural loss 
on the left.  Hearing was normal for adjudication purposes.  

The veteran underwent a VA outpatient audiology evaluation in 
June 2000.  He reported continued gradual hearing loss with 
difficulty understanding speech in background noise.  
Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
10
20
LEFT
20
25
10
10
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and in the left ear.  The 
audiologist explained that the audiometric tests again showed 
normal hearing through 4000 Hz sloping to a moderate high 
frequency sensorineural loss in the left ear.  There was no 
significant progression since the last evaluation.  She added 
that the veteran would be expected to have difficulty 
understanding conversational speech in certain circumstances.  
He was not a candidate for amplification. 

During the July 2001 Board hearing, the veteran related that 
he still had trouble hearing conversational speech, 
particularly in noisy or crowded areas.  He had not had any 
VA or private audiology evaluation since June 2000.  The 
veteran believed that his hearing had gotten worse since that 
time.   

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated during active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2000).  
Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  A 
disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. §§ 1113(b), 1133(c); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including other organic diseases of the 
nervous system, such as hearing loss).    

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The provisions 
of 38 C.F.R. § 3.385 do not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service.  
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  That is, 
service connection may be in order if the evidence 
sufficiently demonstrates a relationship between the current 
hearing loss disability and service. Id. (citing Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992)).

In this case, service connection is not warranted because 
there is no evidence of current hearing loss disability.  
That is, audiometric testing fails to disclose current 
hearing loss that meets the disability criteria set forth in 
VA regulation.  38 C.F.R. 
§ 3.385.  The Board does not dispute the veteran's 
allegations of noise exposure in service.  Moreover, it is 
recognized that particular in-service audiometric evaluations 
reflect some degree of hearing impairment at the time of the 
particular examination.  However, service connection requires 
the existence of a current disability.  Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Absent current hearing loss 
disability for VA purposes, service connection cannot be 
established.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107; 38 C.F.R. §§ 3.303, 3.385; 66 Fed. Reg. at 45,630 (to 
be codified as amended at 38 C.F.R. § 3.102).  


ORDER

Service connection for bilateral hearing loss is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

